 



EXHIBIT 10.32
SECOND AMENDMENT TO THE GENUINE PARTS COMPANY
2006 LONG-TERM INCENTIVE PLAN
          This Second Amendment to the 2006 Long-Term Incentive Plan (the
“Plan”) was adopted on November 19, 2007 by the Compensation, Nominating and
Governance Committee of the Board of Directors of Genuine Parts Company (the
“Company”).
          The Plan is hereby amended, effective as of November 19, 2007, as
follows:

  1.   By adding the following parenthetical to the end of the first sentence of
Section 14.7 and 14.8:         "(unless a later date is required by Section 17.4
hereof),”     2.   By deleting Section 17.4 in its entirety and replacing it
with the following:

          (a) Notwithstanding anything in the Plan or in any Award Certificate
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the Award
Certificate that is permissible under Section 409A.
          (b) If any one or more Awards granted under the Plan to a Participant
could qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.
          (c) Notwithstanding anything in the Plan or in any Award Certificate
to the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Plan or any Award Certificate by reason
of a Participant’s separation from service during a period in which the
Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
          (i) if the payment or distribution is payable in a lump sum, the
Participant’s right to receive payment or distribution of such non-exempt
deferred compensation will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
separation from service; and
          (ii) if the payment or distribution is payable over time, the amount
of such non-exempt

 



--------------------------------------------------------------------------------



 



deferred compensation that would otherwise be payable during the six-month
period immediately following the Participant’s separation from service will be
accumulated and the Participant’s right to receive payment or distribution of
such accumulated amount will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
separation from service, whereupon the accumulated amount will be paid or
distributed to the Participant and the normal payment or distribution schedule
for any remaining payments or distributions will resume.
          For purposes of this Plan, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder, provided, however, that, as permitted in such final regulations, the
Company’s Specified Employees and its application of the six-month delay rule of
Code Section 409A(a)(2)(B)(i) shall be determined in accordance with rules
adopted by the Board or any committee of the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.
          (d) Eligible Participants who are service providers to an Affiliate
may be granted Options or SARs under this Plan only if the Affiliate qualifies
as an “eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

  3.   Except as specifically set forth herein, the terms of the Plan shall
remain in full force and effect as prior to this amendment.

          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer as of the date first above written.

                  GENUINE PARTS COMPANY
 
                By:   /s/ Carol B. Yancey
         
 
      Name:   Carol B. Yancey
 
           
 
      Title:   Senior VP Finance and Corporate Secretary
 
           

 